The petition in error filed by_ the Cleveland, Cincinnati, Chicago and St. Louis Railway Co., alleges that it is an Ohio corporation and that it owns and operates various lines of steam railroad through the state of Ohio; and that a certificate of public convenience and necessity to operate a bus line upon irregular routes in all sections by the state was granted by the Public Utilities Commission to the Buckeye Special Transit Co. against the protest of the Railway Company.
The Railway Company seeks the reversal of the order of the Commission on the ground that:
1. The Commission is without jurisdiction to consider the application of the Transit Company.
2. The finding of the Commission that there is a public convenience and necessity for the service of the Transit Company is not supported by the evidence, and such finding is unlawful.